

115 HCON 60 IH: Recognizing the September 11th National Memorial Trail as an important trail and greenway to be enjoyed by all in honor of the heroes of September 11th.
U.S. House of Representatives
2017-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 60IN THE HOUSE OF REPRESENTATIVESMay 23, 2017Mr. Connolly (for himself, Mr. King of New York, Mr. Beyer, and Mr. Fitzpatrick) submitted the following concurrent resolution; which was referred to the Committee on Natural ResourcesCONCURRENT RESOLUTIONRecognizing the September 11th National Memorial Trail as an important trail and greenway to be
			 enjoyed by all in honor of the heroes of September 11th.
	
 Whereas September 11, 2001, is a day of infamy that the world will forever remember for being the worst terrorist attack on American soil, claiming nearly 3,000 lives at the World Trade Center in New York City, the Pentagon in Virginia, and the Flight 93 crash site near Shanksville, Pennsylvania;
 Whereas the United States came together to honor the family members and loved ones who were victims of the attack and the heroes of September 11th, including the first responders in the days, weeks, and months after the attack, by erecting the National September 11 Memorial and Museum, the Pentagon Memorial, and the Flight 93 National Memorial as lasting remembrances for generations to come;
 Whereas, as a further tribute to those who gave their all in the name of freedom, the September 11th National Memorial Trail Alliance, in partnership with the National Park Service, State and local governments, and other nonprofit organizations, was formed to develop a 1,300-mile trail and greenway to connect the three memorials;
 Whereas the September 11th National Memorial Trail will be a biking, hiking, and driving trail providing a physical link between the three memorials;
 Whereas the September 11th National Memorial Trail will pass through Virginia, Maryland, West Virginia, Pennsylvania, New Jersey, New York, Delaware, and the District of Columbia;
 Whereas the September 11th National Memorial Trail will form an unbroken triangle that links the cities, towns, and communities along the trail that are home to State and local memorials and other significant sites that reflect the spirit of American patriotism, resilience, and perseverance;
 Whereas the September 11th National Memorial Trail will— (1)start at the Pentagon Memorial in Arlington, Virginia;
 (2)follow the Mt. Vernon Trail and then extend north along the 184-mile Chesapeake and Ohio Canal National Historical Park;
 (3)connect at Cumberland, Maryland, with the 150-mile Great Allegheny Passage, which the trail will then follow to Garrett in Somerset County, Pennsylvania;
 (4)turn northeast and continue for approximately 21 miles to the Flight 93 National Memorial; (5)continue east through the communities and historic sights of Pennsylvania until arriving at New Jersey’s 130-mile Liberty Water Gap Trail, which the trail will then follow to New York City;
 (6)continue to New York City’s National September 11 Memorial and Museum; (7)return south, following important sections of the East Coast Greenway and connecting the 9/11 Memorial Garden of Reflection to the trail;
 (8)continue along the National Mall in Washington, DC; and (9)end at the Pentagon Memorial;
 Whereas the September 11th National Memorial Trail will serve as an important recreational and transportation venue for promoting tourism, economic development, healthy bodies and minds, and cultural and educational opportunities for generations to come;
 Whereas the September 11th National Memorial Trail has the support of States, local communities, the private sector, and the National Park Service; and
 Whereas States, local communities, the private sector, and the National Park Service are encouraged to join together to complete the September 11th National Memorial Trail: Now, therefore, be it
	
 That Congress recognizes the September 11th National Memorial Trail as an important trail and greenway to be enjoyed by all in honor of the heroes of September 11th.
		